Title: To Thomas Jefferson from Timothy Bloodworth, 12 December 1803
From: Bloodworth, Timothy
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Wilmington December 12th 1803
               
               Enclos’d is a few of the seeds of the Venus fly Trap, which som time past I remember to hear You express a desire to obtain.
               will You pleas to Indulge me with a few observations on the state of Pollitics in this place, which in times past has been the seat of Federalism. in my last Address I mentioned the Change that was likely to take place, the Justness of this opinion has been verifyed by the event of the last Election, where the principle, & not the Charecter, crown’d the Triuph. since that period the rapid progress of Republican Interest has been more Appearant. the Wisdom, & success, of Youre Measures, has smote with Silent Astonishment Youre inveterate Enemies. their Loud, & popular Clamors, is reduc’d to silent whispers. som of their leading Charecters have Ventured to express encomiams on Youre Administration. General Benjamin Smith declar’d as his opinion, that if You supported the Credit of the public, Youre Measures would prove a Blessing to the United States. & the late Judge Haywood, declar’d in this place, that the purchase of Louissiana was worth sixty Million to the Nation, & applauded the wisdom of the Measure, & Reprobated the opposition in Congress, by the party who last Sessions Urgd the Necessity of war, to acquire the possession. this purchase is generally popular in this place, & few attempts to say any thing Against the Measure.
               I am Sanguine in my expectation of Electing a Republican Elector, at the Insuing Election, & I flatter my self that You will carry the Election by a respectable Majority, let Youre antagonist be who he May.
               Permit me to acquaint You that they second, & third Lieutenant of the Cutter Dilligence, have resign’d, & withdrew from the Service. the Captain has taken into Service from Necessity, a Man by the Name of Charls Betts, a person of Reputable Charecter, & said to be the Ablest Pilot on the river. should it be Youre pleasure to favor him with a Commission of second Lieutenant, it would afford satisfaction to the other officers. & if it should appear Advisable to appoint a third, I beg leave to Mention Robert Brown, Son of the Captains, who is a promising sober Youth, & I make no doubt would in a short time, do Honor to the Appointment. At the request of Coll: James Reed, I take the liberty to acquaint You that he has discharg’d the public Debt, & is Moving to Loiusiana, & is willing to except any appointment, the President May pleas to bestow, in the Army, or otherways. the like request is made by my Nephew, James Bloodworth, who sets out for that Country in a few weaks, his Charecter stands Unimpeach’d by friend, or foe, he is an Active, Industreeous, Sober Youth, in the Bloom of Life.
               My Heart flows with Gratitude for the favours You have bestow’d, & I can not too often express my obligation to my Benefactor. pleas to Except the Sincearity of this declaration, & my earnest Desire that you may long continue a Blessing to Youre Country, in the Station that you now fill with so much Dignity, & advantage to youre fellow Citisens. From Dear Sir
               Youre Most Obedient Humble Servant.
               
                  Timothy Bloodworth
               
             